DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed after Final Rejection on 11/02/21 has been acknowledged.
Applicant amended Claim 2.

Status of Claims
Claims 12-20 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1-11 were examined on merits.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 12-20 directed to the invention non-elected without traverse in the Applicant response to Restriction Requirements filed 09/16/21 and not containing allowable limitations of examined independent claims of the application.  Accordingly, Claims 12-20 are cancelled by this Office Action.


EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 12-20 are cancelled.

Allowable Subject Matter
Claims 1-11 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
	Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious such combination of limitations of Claim 1 as: “in a same one of the respective light-emitting area, the second insulating layer which defines the opening covers a lateral surface of the first area of the first insulating layer” and “the first insulating layer is a single layer”, in combination with other limitations of the claim.
	Re Claim 2: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 2 as: “an organic first insulating layer between the light-emitting element and the thin film transistor and extended between light-emitting areas adjacent to each other among the plurality of light-emitting areas” and “the organic first insulating layer is a single layer”, in combination with other limitations of the claim.
Re Claim 5: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 5 as: “the second insulating layer exposes an upper surface of the second area of the first insulating layer to outside the second insulating layer”, in combination with other limitations of the claim.
	Re Claims 3-4 and 6-11: Claims 3-4 and 6-11 are allowed due to dependency either on Claim 1 or on Claim 5.
		
	The prior art of record include: Kang (US 2015/0060781), Kim et al. (US 2018/0005568), Kang (US 2013/0009162), Kim (US 2016/0190225), Jeon (US 2016/0099296), Kwak et al. (US 2014/0217397), Choi et al. (US 2018/0006096), Kwon et al. (US 2015/0179728), Park (US 2016/0322451), and Kim et al. (US 2017/0294425).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/15/21